Citation Nr: 0618234	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.  

In a March 2002 rating determination, the regional office 
(RO) in Waco, Texas, granted service connection for PTSD and 
assigned a 10 percent rating effective February 6, 2001.  In 
May 2003, the RO increased the rating to 30 percent, 
effective February 6, 2001.  The veteran appealed the 
assigned rating to the Board and in a June 2004 decision, the 
Board denied a rating higher than 30 percent.  The veteran 
filed a timely notice of appeal to the Court of Appeals for 
Veterans Claims (Court). 

In January 2006, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant filed a 
joint motion to vacate the Board's June 2004 decision and 
remand the matter for additional development and 
readjudication.  The Court granted the motion in January 
2006, vacating and remanding the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion provides a number of bases for remanding 
this case, the first being that insufficient efforts were 
made to obtain pertinent identified medical records from the 
Vet Center in Fort Worth, Texas.  Thus, in view of the 
possible relevance that such records may have to this appeal, 
an attempt should be made to obtain them.  See 38 U.S.C.A. 
§ 5103A(b),(c).  

As to the second basis for remand, the joint motion averred 
that the current VA examination reports, most recently dated 
in 2002, are inadequate for decision-making purposes since 
the examiner did not have available all pertinent records of 
prior medical treatment for his PTSD.  Thus, after additional 
medical records are obtained, to include records from the Vet 
Center in Forth Worth, Texas, the veteran should be afforded 
a new examination which takes into account all records of 
medical treatment for PTSD.  See 38 U.S.C.A. § 5103A(d); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Regarding the third basis for remand, the joint motion points 
out that full consideration should be given to the 
appropriateness of staged ratings.  That is, where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board would also like to point out that during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Accordingly, the veteran must be notified 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for an 
increased rating for PTSD, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should assist the veteran in 
obtaining any identified evidence related 
to his PTSD, to include records from the 
Vet Center in Fort Worth, Texas.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA PTSD examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims file 
must be made available to and be reviewed 
by the examiner in connection with the 
examination.  It is imperative that an 
opinion is obtained that is based upon a 
complete review of all of the relevant 
evidence in the claims file. Examination 
findings should be reported to allow for 
evaluation of PTSD under 38 C.F.R. § 
4.130, Code 9411 (2005).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim for an initial rating in excess of 
30 percent for PTSD should be 
readjudicated, to include the 
appropriateness of staged rating for the 
appeal period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be issued an appropriate SSOC and be 
afforded an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



